UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
VERNON McKREITH,

                          Plaintiff,                           MEMORANDUM AND ORDER
                                                                21-CV-3131 (RPK) (TAM)
                 -against-

ROBERTA SUTTON and DREW LONTOS,

                           Defendants.
-----------------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        Plaintiff Vernon McKreith, proceeding pro se, filed this action on April 7, 2021 in the

United States District Court for the Southern District of New York, invoking federal question

jurisdiction pursuant to 28 U.S.C. § 1331. By order dated May 26, 2021, that court transferred the

action to this Court. Plaintiff’s request to proceed in forma pauperis (“IFP”) is granted. For the

reasons below, the complaint is dismissed without prejudice.

                                               BACKGROUND

        In a form complaint, plaintiff alleges that defendants Roberta Sutton and Drew Lontos

violated his rights by engaging in “Housing Discrimination.” Compl. at 2, 4 (Dkt. #2). Plaintiff

alleges that he was conferred rights in a property located at 316 Weirfield Street in Brooklyn

through an estate trust. Id. at 8. Plaintiff alleges that the property was “transferred to [plaintiff]

Vernon McKreith in 2008,” even though he “did not want the property to be sold” given its “real

market” and “historic and antique value.” Ibid. Plaintiff attached to his federal court complaint a

copy of a state-court complaint that he filed in the Supreme Court of New York against the

defendants in this lawsuit and one other individual. See id. at 9.




                                                         1
        As relief, plaintiff “seek[s] to have the sale of the property reversed completely, and to be

retroactively compensated for [plaintiff’s] share of back rent due by the parties who now illegally

reside” in the property. Id. at 10; see id. at 11. Plaintiff further alleges that “the attorneys involved

with this case failed to uphold their legal obligation to inform the parties involved about the

improper valuation of the property.” Id. at 11.

                                    STANDARD OF REVIEW

        When a litigant files a lawsuit in forma pauperis, the district court must dismiss the case if

it determines that the complaint “is frivolous or malicious,” that it “fails to state a claim on which

relief may be granted,” or that it “seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B). To avoid dismissal for failure to state a claim, a complaint

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 556). “Factual allegations must be enough to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true.” Twombly, 550 U.S. at

555 (citations omitted).

        When a plaintiff is proceeding pro se, the plaintiff’s complaint must be “liberally

construed, and . . . however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.”        Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)

(quotations and citations omitted).




                                                   2
                                            DISCUSSION

    I. Subject-Matter Jurisdiction

        Under 28 U.S.C. §§ 1331 and 1332, a federal court has subject-matter jurisdiction only

where a “federal question” is presented, or when the parties are completely diverse and the amount

in controversy exceeds the sum or value of $75,000. A plaintiff who files suit in federal court has

the burden of establishing subject-matter jurisdiction. See Makarova v. United States, 201 F.3d

110, 113 (2d Cir. 2000). A federal court may consider sua sponte whether it has subject-matter

jurisdiction. United Food & Comm. Workers Union v. CenterMark Prop. Meriden Square, Inc.,

30 F.3d 298, 301 (2d Cir. 1994). If the Court “determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3); see Cortlandt St.

Recovery Corp. v. Hellas Telecomms., S.À.R.L., 790 F.3d 411, 416-17 (2d Cir. 2015).

        The Court lacks subject-matter jurisdiction over this case. The sole basis for jurisdiction

asserted in the complaint is federal-question jurisdiction. Federal-question jurisdiction permits

federal courts to hear “all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331; see Bracey v. Bd. of Educ., 368 F.3d 108, 113 (2d Cir. 2004). “A case

aris[es] under federal law within the meaning of § 1331 . . . if a well-pleaded complaint establishes

either that federal law creates the cause of action or that the plaintiff’s right to relief necessarily

depends on resolution of a substantial question of federal law.” Empire Healthchoice Assurance,

Inc. v. McVeigh, 547 U.S. 677, 689-90 (2006) (quotations omitted).

        Plaintiff has not established that his claim arises under a federal law. In plaintiff’s form

complaint, where he was prompted to state which federal statutory or constitutional right has been

violated, plaintiff wrote only, “Housing Discrimination.” Compl. at 2. While federal law provides

a cause of action to persons aggrieved by various discriminatory housing practices, see 42 U.S.C.



                                                   3
3613(a), plaintiff alleges no facts in support of his claim of housing discrimination. See Compl.

at 2. Rather, plaintiff sets out facts that appear to relate to a state-law contract or property-rights

claim. Ibid. The mere invocation of federal jurisdiction, without any facts demonstrating a federal

law claim, is insufficient to establish the Court’s subject-matter jurisdiction. See Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1188-89 (2d Cir. 1996); see also, e.g., Amelio

v. Fischer & Burstein, P.C., No. 20-CV-6277, 2021 WL 795271, at *3 (S.D.N.Y. Mar. 1, 2021).

       Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over any state-law claim he might have. Under 28 U.S.C. § 1332, a federal court has diversity

jurisdiction where the parties are completely diverse and the amount in controversy exceeds

$75,000. Complete diversity exists only if all plaintiffs are citizens of states diverse from those of

all defendants. See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005). As

the party asserting federal jurisdiction, plaintiff bears the burden of showing that the requirements

for diversity jurisdiction are met. See Mehlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d 291, 296

(2d Cir. 2000). The complaint alleges that plaintiff and defendants reside in New York, and

includes no other information suggesting that plaintiff or defendants are citizens of different states.

See Compl. at 3-4. Plaintiff has therefore failed to meet his burden of showing that the Court has

subject-matter jurisdiction.

   II. Leave to Amend

       If a “liberal reading of the complaint gives any indication that a valid claim might be

stated,” a pro se plaintiff should be given an opportunity to amend the complaint. Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see Shomo v. City of New York, 579 F.3d 176, 183

(2d Cir. 2009). Here, the facts set out on plaintiff’s complaint suggest that any claims he might

have should be brought in state court, rather than federal court. Nevertheless, if plaintiff believes



                                                  4
his claims in fact arise under federal law, plaintiff may file an amended complaint within 30 days

to remedy the deficiencies described above.

                                         CONCLUSION

       Plaintiff’s complaint is dismissed without prejudice based on lack of subject-matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3); 28 U.S.C. § 1915(e)(2)(B). The Court grants plaintiff

leave to file an amended complaint within 30 days if he desires. Any new complaint must be

captioned “Amended Complaint” and bear the same docket number as this order.

       All further proceedings are stayed for 30 days. If plaintiff does not file an amended

complaint within 30 days, judgment shall be entered dismissing the case. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good

faith and therefore in forma pauperis status is denied for the purpose of any appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is respectfully

directed to mail a copy of this order to plaintiff and note the mailing on the docket.

       SO ORDERED.


                                                              /s/ Rachel Kovner
                                                              RACHEL P. KOVNER
                                                              United States District Judge
Dated: June 24, 2021
       Brooklyn, New York




                                                 5
